NESBITT, Judge,
(specially concurring):
I fully concur in Judge Cope’s analysis. However, in my view the statute is much worse than he portrays it. Simply put, section 877.18, Florida Statutes authorizes a vendor to sell identification cards to anyone from age one day to 100 years — and yet restricts the proofs and supporting data that the law requires the vendor to obtain, to the records of a child (“... the child’s birth record ... transcript of a certificate of ... baptism of the child ... insurance policy on the child’s life ... Bible record of the child’s birth ...” etc.), see § 232.03(l)-(7), Fla. Stat. (1993). Consequently, the statutory plan is wholly irrational, incapable of any type of objective and even-handed enforcement, and *307leaves the vendor essentially “clueless” as to how to follow the law.